Citation Nr: 1539443	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-00 517	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of that proceeding has been associated with the claims file.

The Board acknowledges the June 2015 request for a 60-day extension; however, the Board will deny that request.  At his April 2015 hearing, the undersigned granted a 60-date extension; thus, there is no need for further delay.  Additionally, as the Board is remanding the claim, there is no prejudice to the Veteran in denying the extension request, as the Veteran and his representative will have an opportunity to submit additional evidence upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding VA treatment records.  Specifically, an August 2013 record noted that the Veteran received his medications through the Charleston VA.  To date, treatment records from the Charleston VAMC are not of record.  On remand, all outstanding VA treatment records must be associated with the record. 

The record also indicates that there are outstanding private treatment records.  At his April 2015 hearing, the Veteran testified that he was treated for hypertension within one year of his 1986 separation from active service.  A January 2001 treatment record from Dr. Lamar noted that the Veteran was assessed with elevated blood pressure at Baptist Emergency Room in December 2000.  Additionally, SSA records noted that the Veteran received treatment from Dr. Parker, Columbia Nephrology Association, Palmetto Baptist Medical Center, and Davita Dialysis Center for his kidney condition.  As the Veteran asserts that his hypertension is secondary to his non-service connected kidney condition, these outstanding records may contain relevant evidence.  Finally, while the record contains letters in support of the Veteran's claim from Dr. Daniels, treatment records from Dr. Daniels are not of record.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records.  

Additionally, the Veteran has not been provided a VA examination to determine the etiology of his hypertension.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is diagnosed with hypertension and his service treatment records indicate that he had borderline hypertension at his June 1986 separation examination.  Thus, an examination is needed to determine the etiology of the Veteran's hypertension.  

The Board has not overlooked the nexus statements from Dr. Daniels; rather it finds those statements inadequate for adjudicating the Veteran's claim.  Specifically, Dr. Daniels' November 2012 and November 2015 statements are internally inconsistent as to whether the Veteran's hypertension manifested during service in 1986 or after service in 2004.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from August 2013 to present, and all outstanding VA treatment records, to include records from the Charleston VAMC.
All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his disabilities on appeal, to include treatment records from the unnamed doctor who treated the Veteran for hypertension in 1986 or 1987, Dr. Daniels, Dr. Parker, Baptist Emergency Room, Columbia Nephrology Association, Palmetto Baptist Medical Center, and Davita Dialysis Center.  

Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The AOJ must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran a VA examination to determine the nature and etiology of his hypertension.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's hypertension had its onset during active service, manifested to a compensable degree within the one year of the Veteran's discharge from service, or is otherwise etiologically related to active service;

In rendering the above requested opinion, the examiner should address the June 1986 examination report, indicating that the Veteran was borderline for hypertension at the examination but further follow-up was needed to rule out the effects of alcohol use, the Veteran's lay statements, including his assertion that he was treated for hypertension within one year of his discharge from service, and the November 2012 and November 2015 letters from Dr. Daniels. 

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




